Moy v City of New York (2022 NY Slip Op 05758)





Moy v City of New York


2022 NY Slip Op 05758


Decided on October 13, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2022

Before: Renwick, J.P., Friedman, Singh, Shulman, Higgitt, JJ. 


Index No. 152126/18 Appeal No. 16436 Case No. 2021-04619 

[*1]Shakira Bailey Moy, Plaintiff-Respondent,
vCity of New York, et al., Defendants-Appellants.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about June 29, 2021,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 19, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: October 13, 2022